Citation Nr: 1139615	
Decision Date: 10/26/11    Archive Date: 11/07/11

DOCKET NO.  07-38 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to restoration of a 60 percent evaluation for herniated nucleus pulposus of the cervical spine with upper extremity complaints.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1972 to July 1987.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a December 2006 rating decision of the Regional Office (RO) in Winston-Salem, North Carolina that decreased the 60 percent evaluation for herniated nucleus pulposus of the cervical spine with upper extremity complaints to 10 percent (effective March 1, 2007).  The Veteran has perfected a timely appeal.


FINDINGS OF FACT

1.  In a September 2006 rating decision, the RO informed the Veteran that it proposed to reduce the prior 60 percent evaluation for herniated nucleus pulposus of the cervical spine with upper extremity complaints to 10 percent.  

2.  In a December 2006 rating decision, the RO reduced the disability evaluation for the Veteran's cervical spine disability from 60 percent to 10 percent, effective from March 1, 2007; the evidence of record reflected an improvement in the Veteran's cervical spine disability, as the Veteran demonstrated forward flexion of the cervical spine greater than 30 degrees and had incapacitating episodes with a total duration of at least one week but less than two weeks during the previous 12 months.


CONCLUSION OF LAW

The reduction of the disability evaluation for herniated nucleus pulposus of the cervical spine with upper extremity complaints from 60 percent to 10 percent, effective March 1, 2007, was proper.  38 U.S.C.A. § 1155, 5107(b), 5112(b)(5) (West 2002); 38 C.F.R. §§ 3.105(e), 3.321, 3.344, 4.71a, Diagnostic Code 5243 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  

In a letter and decision dated in September 2006, the RO notified the Veteran of the proposed reduction in the rating assigned to his service-connected herniated nucleus pulposus of the cervical spine with upper extremity complaints.  In the letter, the RO informed the Veteran of the type of evidence necessary he could submit to prevent such a reduction and that he could request a personal hearing.  Following consideration of the evidence, the RO, by a December 2006 rating action, formally reduced the evaluation of his service-connected herniated nucleus pulposus of the cervical spine with upper extremity complaints from 60 percent to 10 percent, effective on March 1, 2007.  The Board finds that the duty to notify has been met.  

As for the duty to assist, under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), all available medical records have been associated with the file.  The Veteran received an appropriate VA examination.  The duty to assist has been met.

Law and Regulations

Where the reduction in evaluation of a service-connected disability or employability status is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  38 C.F.R. § 3.105(e) (2011).  The beneficiary will be notified at his or her latest address of record of the contemplated action, furnished detailed reasons for the reduction, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  Id.  Unless otherwise provided in paragraph 38 C.F.R. § 3.105(i) (2011) (e.g., the Veteran requests a predetermination hearing), if additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  See 38 U.S.C.A. § 5112(b)(6) (West 2002).  

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 (2011).  The entire period is considered for the possibility of staged ratings.  Consideration will be given to the possibility of separate ratings for separate periods of time based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practicably be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by diagnostic codes.  38 C.F.R. § 4.27 (2011).  In exceptional cases, an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be awarded.  38 C.F.R. § 3.321 (b)(1) (2011).  For an extraschedular evaluation to apply, there generally must be a "finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the 
regular schedular standards."  Id.  

The Veteran was initially granted service connection for herniated nucleus pulposus of the cervical spine with upper extremity complaints in a February 1988 rating decision and assigned a 10 percent disability rating.  In an October 2004 rating decision, the assigned disability rating was increased to 60 percent.

The criteria for rating all spine disabilities are set forth in a General Rating Formula for Diseases and Injuries of the Spine.  Under the General Rating Formula, a 10 percent rating is assignable for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A rating of 20 percent is assignable for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is assignable for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent rating is assignable where there is unfavorable ankylosis of the entire cervical spine.  A 100 percent rating is assignable for unfavorable ankylosis of the entire spine.  These criteria are applied with and without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a, General Rating Formula for DCs 5235-5243 (as in effect since September 26, 2003).

Under the rating schedule, forward flexion, extension, and left and right flexion to 45 degrees, and left and right lateral rotation to 80 degrees, each, are considered normal range of motion for the cervical spine.  38 C.F.R. § 4.71a, General Rating Formula, Note 2, and Plate V.

The General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) also provides that intevertebral disc syndrome (IVDS) can be evaluated either under that formula or under the Formula for Rating Intevertebral Disc Syndrome Based on Incapacitating Episodes (found at DC 5243), whichever results in the higher evaluation.  Note (1) to the General Rating Formula also provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a , DCs 5235-5243, Note (1) (2011). 

A 10 percent rating is assigned under DC 5243 for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent rating is assigned for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating is assigned for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A maximum 60 percent rating is assigned under DC 5243 for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Note (1) to DC 5243 defines an incapacitating episode as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Id. 

The Board also notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. § 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Analysis

In an October 2004 rating decision, the RO increased the disability rating for the Veteran's service-connected herniated nucleus pulposus of the cervical spine with upper extremity complaints from 10 percent to 60 percent, effective May 1, 2004.  This increase was granted on the basis of incapacitating episodes; the medical evidence of record showed that the Veteran had been prescribed bedrest for 60 days during the prior year by a VA physician in connection with his cervical spine disorder.

Records from a private chiropractor dated from August 2004 through September 2006 reflect that the Veteran was seen regularly in connection with neck and lower back pain.

A June 2005 private orthopedic note indicates that the Veteran was seen primarily for lower back pain, but the Veteran also reported experiencing discomfort occasionally along the neck as well.  It was noted that the Veteran had no symptoms in connection with myelopathy.  Although the Veteran reported weakness in his hands, the examiner opined that the Veteran did not have any significant weakness of the hand.  The examiner observed some pain with neck extension and flexion.  No atrophy was noted.  The assessment was severe degenerative osteoarthritis of the neck with probable spinal stenosis.

A private MRI taken in July 2005 revealed bilateral extraforaminal encroachment secondary to degenerative changes at C2-3, C3-4, and C4-5.  At C5-6 and C6-7 there was moderate-to-severe left-sided exit foraminal stenosis.  No significant cord central stenosis was observed.

On VA fee-basis examination in May 2006, the Veteran reported experiencing stiffness, neck pain, and pain in his shoulders.  He remarked that he occasionally had headaches.  He said he experienced crushing, aching, sharp pain.  He rated his pain as a 10 on a 1 (low) to 10 (high) pain scale.  He said that the pain was relieved by rest and bed rest.  The report indicates that the Veteran reported experiencing one incapacitating episode which lasted for seven days.  The examiner observed cervical flexion to 45 degrees.  Extension was to 35 degrees with pain at 35 degrees.  Right and left lateral flexion were each to 20 degrees with pain at 20 degrees.  Right rotation was to 40 degrees with pain at 40 degrees.  Left rotation was to 30 degrees with pain at 30 degrees.  The examiner opined that the joint function was additionally limited by pain following repetitive use; however, the additional limitation in joint function was 0 degrees.  The examiner further noted no signs of chronic and permanent nerve root involvement.  In an addendum to the examination report, the examiner clarified that the appropriate diagnosis was degenerative joint disease of the cervical spine.

A private orthopedist noted in August 2006 that the Veteran stated that his neck was not feeling that bad.  No weakness was noted in the upper extremities.

In September 2006, the RO proposed to reduce the Veteran's evaluation to 10 percent.  As mentioned previously, the Veteran was given proper notice under 38 C.F.R.§ 105(e).

An October 2006 letter from the North Carolina Department of Transportation reflects that the Veteran was terminated from his employment in May 2006.

A January 2007 note from the Veteran's private orthopedist clarified that the Veteran had a significant amount of disease in his cervical spine.  The orthopedist stated that it was not unusual for patients to have good days and bad days, and thus the note from August 2006 represented a good day for the Veteran.

In January 2007, the Veteran remarked that his neck condition had not improved.  He said that he did not go to the doctor every time he experienced pain.

VA outpatient records from October 2004 through October 2007 are negative for treatment for the cervical spine.

In December 2006, the RO reduced the Veteran's disability rating for herniated nucleus pulposus of the cervical spine with upper extremity complaints to 10 percent (effective March 1, 2007).  The Board finds that the notice requirements for reduction in evaluation of compensation in sections 3.105(e) and (i) were satisfied.  The evidence shows that the Veteran's neck disorder underwent significant improvement as shown by the May 2006 VA fee-basis examination and VA and private treatment records.

The Board finds the May 2006 examination to be complete in showing improvement in the neck disorder and that other evidence in the file supports the improvement shown.  Here, the May 2006 examination report showed the Veteran's medical history was reviewed and that improvement was supported by the other medical evidence.  The evidence shows the Veteran did not qualify for a 60 percent rating under the General Rating Formula for Diseases and Injuries of the Spine, as no ankylosis was shown.  On the contrary, on examination, forward flexion of the cervical spine was to 45 degrees.  This level of impairment is actually less than that contemplated by the criteria for an evaluation of 10 percent under the General Rating Formula for Diseases and Injuries of the Spine.  However, the May 2006 examination report also reflects that the combined range of motion for the cervical spine was 190 degrees, and there was objective evidence of pain on motion.  Considering the reports of pain as well as the combined range of motion findings, the criteria for a 10 percent disability rating, but no higher, were met.  Thus, a reduction in rating to 10 percent was warranted, and a restoration to 60 percent is denied.  38 C.F.R. § 3.344(c).

This conclusion is also true considering the Formula for Rating Intevertebral Disc Syndrome Based on Incapacitating Episodes.  The Veteran's prior 60 percent disability rating had been established via RO decision in October 2004 because bedrest had been prescribed by a physician for 60 days during the prior 12-month period.  However, none of the medical records since that time-either private or VA-reflect that the Veteran has been prescribed any bedrest due to his cervical spine disorder.  The Veteran reported during his May 2006 VA fee-basis examination that he had been prescribed bedrest for seven days during the prior 12-month period.  Even accepting the Veteran's report-which is not supported by the medical evidence of record-as accurate, under the Formula for Rating Intevertebral Disc Syndrome Based on Incapacitating Episodes, incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months warrants no higher than a 10 percent disability rating.  As such, a reduction in rating to 10 percent was warranted, and a restoration to 60 percent is denied.  38 C.F.R. § 3.344(c).

The Board also notes that, under Note (1) of the General Rating Formula, VA must consider whether combining ratings for orthopedic and neurological manifestations would result in a higher rating for the Veteran's service-connected cervical spine disability.  However, such would not be the case here.  None of the evidence of record indicates that the Veteran has any neurological impairment due to his cervical spine disorder.  Because there has been no objective evidence of neurological impairment attributable to the cervical spine disability, the Board finds that there is no basis for additional separate, compensable ratings or a restoration of the 60 percent disability rating under this provision.

The Board has carefully considered the Veteran's own statements regarding his neck symptoms.  The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

Here, there is no indication that the Veteran has had any medical training.  He has not claimed to have a degree in medicine.  He has not claimed to have taken and/or completed any courses in nursing.  He has not claimed to have any experience in the medical field.  As such, his statements are considered lay evidence.  He is competent to testify as to symptoms he is able to observe, and he is competent to testify as to reporting contemporaneous medical diagnoses.  Thus, his statements regarding experiencing neck pain are considered competent.  However, in this case, the diagnostic codes applicable for evaluating the Veteran's claimed disability involve ankylosis, specific ranges of motion, and bedrest as specifically prescribed by a physician.  The Veteran has not claimed that his cervical spine is ankylosed; similarly, he has not claimed that the range of motion of his neck is limited to a specific degree.  His reports of pain have already been discussed and accounted for in the prior discussion.  Even taking his report of the amount of bedrest he has been prescribed by his private doctor as accurate, the amount still warrants the reduction of the disability rating to 10 percent.  No assertions have been made regarding any neurological symptoms.  The Veteran's remaining assertions essentially indicate that he has severe disease in his cervical spine.  On this point, there is no dispute.  The evidence of record clearly indicates that the Veteran has severe degenerative joint disease of the cervical spine.  However, as discussed above, the symptoms manifest by the Veteran's service-connected cervical spine disability have improved in that he has a considerable range of motion, and he is no longer prescribed bedrest by a physician to the extent that he was previously.

The Board has considered the Veteran's representative's argument, raised in a September 2011 brief, that the provisions of 38 C.F.R. § 3.344 had not been applied.  The Veteran's representative cited Sorakubo v. Principi, 16 Vet. App. 120 (2002), in which the U.S. Court of Appeals for Veterans Claims held that failure to apply 38 C.F.R. § 3.344 to a reduction in evaluation of a service connected disability that had been in place for five or more years was a clear and unmistakable error.  The Board finds this argument to be without merit.  The pre-reduction 60 percent disability rating for the Veteran's cervical spine disability was granted in an October 2004 RO decision, and the proposal for reduction was promulgated in September 2006.  Thus, the Veteran's 60 percent disability rating for his cervical spine disorder had not been in place for five or more years.

Nevertheless, the Board has considered the May 2006 VA examination report on which the reduction was based and finds it to be as full and complete as the September 2004 VA examination on which the 60 percent disability evaluation was based.  Both examinations included an interview with the Veteran, consideration of X-rays, range of motion findings, and consideration of pain and flare-ups.  Additionally, material improvement was shown, as the medical records and examination reports show that the Veteran no longer experiences the incapacitating episodes that he did at the time of the September 2004 examination.  Finally, it is reasonably certain that the material improvement found in the cervical spine disability will be maintained under the ordinary conditions of life, as the decrease in incapacitating episodes has been demonstrated over an extended period.

The Veteran's representative specifically noted that in the October 2004 RO decision which increased the Veteran's disability rating to 60 percent, improvement in the Veteran's cervical spine was not anticipated and was considered to be static.  However, the medical records created after the October 2004 RO decision reflect sustained improvement in the Veteran's cervical spine disorder, as he no longer suffers the incapacitating episodes the he did previously.  Federal regulation states that reexaminations disclosing improvement, physical or mental, in disabilities will warrant a reduction in rating.  See 38 C.F.R. § 3.344(c).  As the post-October 2004 treatment records and May 2006 examination report disclosed improvement in the cervical spine disability, the reduction is warranted.

In conclusion, in reaching the conclusion that a reduction in rating to 10 percent was warranted, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at  53-56.



ORDER

Entitlement to restoration of a 60 percent evaluation for herniated nucleus pulposus of the cervical spine with upper extremity complaints is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


